Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 4-7, 9-10, and 12 are pending. Claims 1, 9, 10, and 12 are the independent claims. Claims 1, 4-7, and 10 have been amended. Claims 2-3 and 8 have been cancelled. Claim 11 has been previously cancelled. Claim 12 is new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/24/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 09/24/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2-3, 8, and 11 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim objections to claim 1, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to claim 1 has been withdrawn.
With respect to the claim interpretations of claims 1 and 4-7 under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretations of claims 1 and 4-7 under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of claims 1, 4-7, and 9-10 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered. Applicant amended claims 1, 9, and 10 and cancelled claims 2-3 to address several of the 112b issues, but left others unaddressed. The claim rejections of claims 6-7 do not appear to be addressed in the remarks and amendments. Therefore the 
With respect to the claim rejections of claims 1, 6-7, and 9-10 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that “Thomas is silent as to (i) increasing a confidence value or priority corresponding to a region located to a left side for a lane in a case where the lane on the travelling route of the vehicle is a left-hand lane on a road where the vehicle travelled and (ii) increasing a confidence value or priority corresponding to a region located to a right side for the lane in a case where the lane on the traveling route of the vehicle is a right-hand lane on the road”. However, the Office maintains that the invention of Thomas would operate to cover the claimed limitations. As the applicant states, “Thomas… [describes] assigning confidence levels and priorities”. Thomas assigns higher confidence levels to objects that are closer or adjacent to the lane of the vehicle and lower confidence levels to object that are farther (¶41, 46). When driving in a left hand travelling lane of a road, the area to the left side of the road is closer than the area to the right of the road and vice versa for a right hand travelling lane. So the invention of Thomas would assign higher confidence levels and priorities in a similar fashion as claimed for those cases. Additionally, the applicant argues that “Thomas is not directed towards generating a map by assigning weights to map data, which is divided in to multiple region [sic]”. However the Office respectfully disagrees. A map does not need to be represented visually to be considered a map. The Office holds that any set of data where each data point has corresponding location information constitutes a map. However, Thomas additionally generates a map with the plurality of detected objects (¶38, 40-41, 46). Thomas determines and assigns location data to its determined data points and its data is divided into multiple regions, such as lanes (¶37, 39, 41, 44).
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter 
Therefore the Office's respectfully disagrees and the claim rejections of claims 1, 6-7, and 9-10 under 35 U.S.C. § 102 remain.
With respect to the claim rejection of claim 5 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejection of claim 5 under 35 U.S.C. § 103 remains.
With respect to the claim rejection of claim 4 under 35 U.S.C. § 103, applicant’s arguments directed towards new claim 12, which contains similarly recited limitations, are persuasive. Therefore the claim rejection of claim 4 under 35 U.S.C. § 103 is withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “”in a section where an obstacle is avoided on the travelling route”. The amendments to claim 1 now present the actions of the vehicle in the past tense (“which measured”), as do the limitations of new and similarly recited claim 12 (“in a section where the vehicle avoided an obstacle”). Claim 4’s present tense is now inconsistent with the rest of the claim language and should be amended similarly to the claim language of claim 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 7 recite “a target region of measurement”. What is the target region of measurement? The regions are already being measured. With no step or description of how a region of measurement is “targeted” or what it means to be “targeted”, is it just any single region of the already introduced multiple regions? For the purpose of examination, the limitation will be interpreted as “a region”.
	Claim 7 recites “wherein the determination unit determines the accuracy information based on an accuracy of an estimated position at a time of the measurement and a distance between a measurement position and the target region of the measurement”. What is “an estimated position at a time of the measurement” the position of and what is the difference between that and “a measurement position”? Are they the position of the thing doing the measuring, the position of the target region, a position of a measured object, or just a defined position of any sort, such as a lane position? For the purpose of examination, the limitation will be interpreted as determining the accuracy based on the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thomas et al. (US 2017/0025017 A1).
Regarding claim 1, Thomas discloses a map generation device which assigns, to map data which is divided into multiple regions, a weight value associated with a presence of a stationary object and a moving object, the map generation device comprising: a memory configured to store a program; a central processing unit (CPU) coupled to the memory and configured to execute the program to: acquire a travelling route of a vehicle, which measured data that is needed for generation or update of the map data; determine, on a basis of the travelling route, the weight value for each of the multiple regions; in a case where the lane on the travelling route is a left-hand lane on a road where the vehicle travelled, increase the weight value corresponding to a region located to a left side of the lane; and in a case where the lane on the travelling route is a right-hand lane on the road, increase the weight value corresponding to a region located to a right side of the lane. (Thomas ¶6, 9, 11, 13-16, 19-24, 33, 36-46).

Regarding claim 7, Thomas discloses wherein the CPU is configured to execute the program to determine the accuracy information based on an accuracy of an estimated position at a time of the measurement and a distance between a measurement position and the target region of the measurement (Thomas ¶37-41)
With respect to claim 9: all limitations have been examined with respect to the device in claim 1. The device taught/disclosed in claim 1 can clearly perform the method of claim 9. Therefore claim 9 is rejected under the same rationale.
With respect to claim 10: all limitations have been examined with respect to the device in claim 1. The device taught/disclosed in claim 1 can clearly perform the method performed by executing the instructions on the non-transitory computer readable medium of claim 10. Therefore claim 10 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0025017 A1) in view of Kaganovich (US 2014/0118716 A1).

However, Kaganovich teaches wherein the determination unit determines the weight value corresponding to each of the multiple regions based on a height of each of the multiple regions (Kaganovich ¶19, 22, 25, 27, 30, 34, 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the map data analysis, as described by Thomas, to assign values based on height, as taught by Kaganovich, because it creates a more robust system by improving the specificity and range of information in describing the objects’ presence.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art does not disclose or teach the map generation device according to claim 1, wherein the CPU is configured to execute the program to, in a section where an obstacle is avoided on the travelling route, decrease the weight value corresponding to a region located on an opposite side to an avoidance direction.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 12 is allowed.
Regarding claim 12, the prior art does not disclose or teach a map generation device which assigns, to map data which is divided into multiple regions, a weight value associated with the presence of a stationary object and a moving object, the map generation device comprising: a memory configured 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 29, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669